Citation Nr: 1203361	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  09-37 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York



THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under the provisions of 38 U.S.C.A. Chapter 35.  




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from October 1951 to October 1971.  He died in September 1985.  The appellant is his daughter.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Education Regional Processing Office of the Department of Veterans Affairs (VA) Buffalo, New York Regional Office (RO).  

The issue on appeal was previously before the Board in May 2011 when it was remanded to cure a procedural defect.  


FINDINGS OF FACT

1.  The appellant, who is the Veteran's daughter, was born in September 1972.  

2.  The Veteran died in 1985.  

3.  The appellant turned 18 in September 1990; she turned 26 in September 1998.  That would be her delimiting date for benefit eligibility (absent circumstances which would provide for an extension of the delimiting date under the law).

4.  In May 2001, the RO granted service connection for the cause of the Veteran's death and also found that basic eligibility under 38 U.S.C.A. Chapter 35 was established; the effective date of the grant of service connection for the cause of the Veteran's death was September 1, 1985.  

5.  The appellant's mother was informed of the decision granting service connection for the cause of the Veteran's death and eligibility for DEA benefits in March 2002.  The decision had been made in May 2001, but the decision was not issued until March 2002.

6.  In December 2002, the appellant's mother submitted a claim of entitlement to DEA benefits on behalf of the appellant.  It was indicated that she had been attending college and graduate school from 1989 to 1999.


CONCLUSION OF LAW

The criteria for potential retroactive payment of DEA benefits under 38 U.S.C.A. Chapter 35 have been met for training that is otherwise approved by VA prior to September 1998.  38 U.S.C.A. §§ 3501, 5113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 21.3021, 21.3041, 21.4131 (2011); Friedsam v. Nicholson,19 Vet. App. 555 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Court has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the appellant's appeal is dependent on interpretation of the law and regulations pertaining to the eligibility for DEA benefits.  Therefore, because no reasonable possibility exists that any notice or assistance would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

In any event, the Board will conclude herein, that the appellant should be deemed potentially entitled to retroactive payment of DEA benefits under Chapter 35 for the period of enrollment from 1989 until the month of her birthday in 1998 -- the most recent date of eligibility which reflects this was the last point at which she met the legal criteria for basic eligibility (that is, before considering further the remaining issue of eligibility for benefits retroactively).  

Since this constitutes the grant of eligibility for potential retroactive payments under Chapter 35, the preliminary question as to whether there has been satisfactory compliance with the VCAA's duty to notify and assist is inconsequential because she is receiving the requested benefit, regardless.  The Board also points out, however, that, while this represents a favorable decision as to whether retroactive payments are potentially warranted, before the DEA benefits actually sought can ultimately be awarded, the RO will need to further consider in order to effectuate this decision whether the appellant's post-secondary coursework is an approved course of study -- which may, itself, involve additional factual development concerning those courses held at a university outside of the continental United States.  That notwithstanding, on the question of availability of retroactive benefits, in and of itself, the claim to this extent is being granted.  So the absence of more thorough and detailed notice information - even at worst, is merely harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


Analysis

In the current case, the facts are not in dispute.  The appellant was born in September 1972.  She is the daughter of the Veteran.  The Veteran died in September 1985.  The appellant turned 18 in 1990 and she turned 26 in September 1998.  In May 2001, the RO granted service connection for the cause of the Veteran's death and also found that basic eligibility under 38 U.S.C.A. Chapter 35 was established.  The effective date of the grant of service connection for the cause of the Veteran's death was September 1, 1985.  The appellant's mother was informed of this decision in March 2002.  In December 2002, the appellant's mother submitted a claim of entitlement to DEA benefits on behalf of the appellant.  Statements submitted at that time demonstrate that the appellant had been attending college and graduate school from 1989 to 1999.  

DEA benefits are provided pursuant to 38 United States Code, Chapter 35 to certain qualifying dependents of certain classes of veterans.  One such class of veterans is those who died of a service-connected disability, and one such qualifying group of dependents consists of the children of such veterans.  38 U.S.C.A. § 3501(a)(1)(A)(i).  

Generally, the basic ending (delimiting) date for DEA benefits is the eligible child's 26th birthday.  38 U.S.C.A. § 3512 (a); 38 C.F.R. § 21.3040 (a), (b), (c).  The delimiting date may be modified if certain circumstances occur between the eligible child's 18th and 26th birthdays.  These exceptions apply to children who are enrolled in an ongoing course of approved educational DEA benefits and, due to certain events, warrant an extension of their delimiting ending date as a result.  See 38 U.S.C.A. § 3512(a); 38 C.F.R. §§ 21.3040(d), 21.3041, 21.3043. 

The applicable VA regulations further provide that an individual must file a formal claim for educational assistance for pursuit of a program of education, to include such information as a proposed place of training, school or training establishment, or objective of program of education.  38 C.F.R. § 21.1030.  As a general matter, the date of claim is considered that on which a valid claim or application is considered to have been filed with VA, based upon either the date of a formal claim received at VA -- or if an informal claim has been filed, and a formal claim is then received within one-year of the date VA requested it, the date VA received the informal claim will be determinative.  38 C.F.R. § 21.1029(b).

On November 1, 2000, the President signed into law the Veterans Benefits and Health Care Improvement Act of 2000, Pub. L. No. 106-419, Sec. 113, 114 Stat. 1832 (2000), which has since been codified at 38 U.S.C.A. § 5113(b) (West 2002).  This provision (applicable to claims filed after June 1999) indicates that when determining the effective date of an award under Chapter 35, VA may consider the individual's application as having been filed on the eligibility date of the individual, if that date is more than one-year before the date of the initial rating decision.  Specifically, the criteria for an earlier effective date under section 5113 is as follows -- the claimant is an eligible person who (A) submits to the Secretary of VA an original application for DEA benefits within one-year of the date the Secretary makes the rating decision; (B) claims such educational assistance for pursuit of an approved program of education during a period preceding the one-year period ending on the date on which the application was received; and (C) would have been entitled to educational assistance for such course pursuit if the individual had submitted an application on his or her eligibility date.  38 U.S.C.A. § 5113.

In a recent decision of the U.S. Court of Appeals for Veterans Claims (Court), Friedsam v. Nicholson, 19 Vet. App. 555 (2006), it was held that an award of benefits pursuant to section 5113(b) is not mandated by statute, but that based upon the use of the "may" in the statute, the decision to award benefits under this provision is expressly committed to the discretion of VA's Secretary.  The Court further indicated that a prior opinion of VA's Office of General Counsel, VAOPGCPREC 8-2004 (July 27, 2004) had concluded, based on the decision of the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), that application of the amended version of section 5113(b) to certain claims pending before VA on the date of its enactment would result in giving the provision an impermissible retroactive effect.  However, the Court found that to the extent this opinion stood for a general proposition that section 5113(b) would not permit application to circumstances presented in that case (where the application for DEA benefits was received in 1998, prior to the effective date of the amended version of 5113(b)), this opinion was erroneous as a matter of law.

The procedural history relevant to the claim establishes that the appellant, the deceased Veteran's daughter, is an "eligible person" under VA regulations who qualifies to receive DEA benefits provided the remaining portion of her claim for specific coursework (and the accompanying timeframe of registration) meets the requirements for a valid claim for educational assistance.  The record indicates that, in its May 2001 rating decision, the RO granted service connection for the cause of the Veteran's death retroactively effective from September 1, 1985.  The basis for assigning this effective date from 1985 (several years prior to the filing of the claim underlying this determination) was that the cause of his death was found to be presumptively related to Agent Orange exposure, and this effective date was in accordance with the holding in the Nehmer decisions at that time (since codified through enactment of 38 C.F.R. § 3.816) providing for retroactive benefits in such an instance.  See Nehmer v. United States Veterans Administration, 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer  v. United States Veterans Admin., 32 F Supp 2d 1175 (N.D. Cal 1999) (Nehmer II), and the class action Order in Nehmer v. United States Veterans Admin., No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000).  The RO notified the deceased Veteran's spouse (the appellant's mother) of this determination on March 4, 2002.

That May 2001 decision also awarded basic eligibility to DEA under Chapter 35.  The latter issued granted, however, was in response to a general claim for eligibility filed by the Veteran's widow (the appellant's mother) on behalf of her children -- instead of the more specific claim at issue for benefits for the cost of the appellant's post-secondary education.  Based upon that May 2001 decision, the basic eligibility awarded would include that of the appellant for DEA benefits (and for that matter, other eligible family members), because the appellant is the child of the Veteran.  Thus, the additional information considered with respect to the appellant's claim involves the availability of educational assistance benefits based on her application for specific coursework either previously completed or that still in progress.

In her application for DEA benefits, VA Form 22-5490 (Application for Survivors' and Dependents Educational Assistance) received at the RO in December 2002, the appellant requested financial assistance with reference to her post-secondary undergraduate and graduate level courses from 1989 to 1999.

The date of claim in this case does not permit recovery of financial assistance for studies during the actual timeframe she attended a university in pursuit of her undergraduate and post-graduate degrees.  She was past her delimitating date of September 1998 and had ceased course work more than a year prior to the receipt of the claim.  See 38 C.F.R. §§ 21.4131(d); 21.3041(c).  Nevertheless, under the law pertaining to effective dates potential benefits are still available on a retroactive basis for several years prior to the actual date of claim.

In view of the circumstances and sequence of events underlying the appellant's application for educational assistance benefits, and taking into consideration as well both the language and intended purpose of the provision for retroactive benefits under 38 U.S.C.A. § 5113(b), she should be deemed to be eligible under the law to potentially receive the benefits sought for any approved coursework for the prior period of enrollment prior to September 1998 (absent a finding that there are circumstances to extend the delimiting date).

The appellant's application for DEA benefits meets the criteria specified under 38 U.S.C.A. § 5113(b) for an award of the benefits sought retroactively, the first of which consists of an original claim for educational assistance submitted within one year of the date of the initial rating decision.  Here, the December 20, 2002 original application for benefits was received within one year of the March 2002 notification of the May 2001 initial rating decision that awarded service connection for the cause of the Veteran's death.  It is noted that the law indicates that notice must be within 1 year of the decision.  This appears to be interpreted by the Court in Friedsam as being the date of issuance of the RO decision.  See Friedsam, 19 Vet. App. 555, 562.  This would be in line with other VA law concerning times for such things as notices of disagreement, which is timed from the notice of a decision.  In this case, for reasons unclear from the record, while the decision was reached in May 2001, it was not "issued" until March 2002.  Per the Court, the one year period for application for the benefits sought herein is the date the decision was issued.  Thus, the first criterion for entitlement to retroactive benefits is met.

Turning to the second criterion under section 5113(b), the appellant's claim for educational assistance is clearly in pursuit of a program of education (pending approval of the coursework) during a period preceding the one-year period ending on the date upon which the application was received, in this case, prior to September 1998.  As for the third criterion, she would have been entitled to educational assistance if she had submitted an application during the timeframe she actually completed the courses, since the effective date the RO provided for service connection for the cause of the Veteran's death, which corresponds to basic eligibility to DEA benefits, was September 1, 1985.  Thus, under the above circumstances the appellant-daughter has been shown to warrant a "hypothetical entitlement" to the benefit sought, and therefore, retroactive payments for her previous period of enrollment.

In view of the above, the Board finds that the appellant is eligible to potentially receive retroactive educational assistance benefits for the time period prior to September 1998, with regard to any specific post-service coursework that is subsequently approved by VA (and absent any circumstances that would provide for extending the delimiting date).  Consequently, with regard to the essential determination that the Board has considered as to whether the DEA benefits sought on a retroactive basis are available, the appeal is granted.


ORDER

The appeal is allowed to the extent indicated.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


